                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

DEBRA A. REESE,                                    )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      No. 3:18-CV-442-HBG
                                                   )
ANDREW M. SAUL, 1                                  )
Acting Commissioner of Social Security,            )
                                                   )
              Defendant.                           )

                                           ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Summary Judgment [Doc. 17] is DENIED, and the Commissioner’s Motion

for Summary Judgment [Doc. 21] is GRANTED. The Commissioner’s Motion to Stay [Doc. 9]

will be DENIED AS MOOT. The decision of the Commissioner is AFFIRMED. The Clerk of

Court is DIRECTED to close this case.

       IT IS SO ORDERED.

                                           ENTER:


                                           United States Magistrate Judge
ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
